DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP 2019-140035, filed on 2019/07/31.

Allowable Subject Matter

3.	Claims 1-19 are allowed.

4.	The following is an examiner’s statement of reasons for allowance:

Mikawa (US PGPub./Pat. 10277795) teaches an image pickup apparatus that is capable of obtaining a high-quality image that is focused on an object designated by a user at the time of reproducing an image. A detection unit detects an object from an 
 
STELLMACH et al. (US PGPub./Pat. 20190324529) teach a method for improving user interaction with a virtual environment includes measuring a first position of the user's gaze relative to a virtual element, selecting the virtual element in the virtual environment at an origin when the user's gaze overlaps the virtual element, measuring a second position of a user's gaze relative to the virtual element, presenting a visual placeholder at a second position of the user's gaze when the second position of the user's gaze is beyond a threshold distance from the origin, and moving the visual placeholder relative to a destination using a secondary input device.

The subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was a display device including 

“…the selected position is changed based on gazing at a second position in response to satisfaction of a viewed point condition corresponding to a fact that gazing at the second position at a second distance which is farther from the selected position than the first distance, has been performed for a second period shorter than the first period.” (Claim 1; Claims 11-12 and 19 are similar), in combination with the other elements (or steps) of the device or apparatus and method recited in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH TANG LAM whose telephone number is (571) 270-3704. The examiner can normally be reached on Monday to Friday 8:00 AM to 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin K Patel can be reached on (571) 272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINH T LAM/Primary Examiner, Art Unit 2628